[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 166 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 167 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 168 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 169 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 170 
The Revised Statutes provided that bills for relief, on the ground of fraud, shall be filed within six years after the discovery, by the aggrieved party, of the facts constituting such fraud, and not after that time (2 R.S., 301, § 51); and this statute was held to give six years after the discovery of the fraud, on a bill filed, in cases where there was a concurrent remedy at law. (Mayne v. Griswold, 3 Sandf. S.C.R., 463; 1 Edw. Ch. R., 343.) The Code seems to have changed this rule, and limits the action for relief on the ground of fraud, in such cases, to that class of actions, which were solely cognizable by a Court of Chancery.
The language of the sixth subdivision of section ninety-one of the Code, reads as follows: "An action for relief on the ground of fraud, in cases which heretofore were solely cognizable by the Court of Chancery, the cause of action in such case not to be deemed to have accrued, until the discovery by the aggrieved party, of the facts constituting the fraud." (Code, § 91, sub. 6.)
This action was not solely cognizable by a Court of Chancery. The jurisdiction in Chancery was concurrent. The plaintiff could obtain complete relief in a court of law, upon the facts appearing in this case. The case does not fall under the ninety-seventh section of the Code, which provides that an action for relief not heretofore provided for, must be commenced within ten years after the cause shall have accrued.
The case is provided for by the fifth subdivision of section ninety-one of the Code. *Page 171 
In an action at law, the plaintiff was limited to six years, and could not help his case out by alleging a discovery of the fraud within six years. (20 J.R., 48; 17 W.R., 202.)
The judgment of the Supreme Court must be affirmed.